July 8, 2011 Sherry Haywood Staff Attorney U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Renewable Fuel Corp (the “Company” or “Issuer”) Registration Statement on Form S-1 File No. 333-170542 Dear Ms. Haywood: Pursuant to your oral request to our attorney on July 8, 2011, we hereby acknowledge that: · Should the Commission of the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/William Van Vliet William Van Vliet Chairman and CEO Cc: Michael Williams, Esq
